J-S03023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDREW CLAIR WHITE                         :
                                               :
                       Appellant               :    No. 675 WDA 2020

         Appeal from the Judgment of Sentence Entered March 2, 2020
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0000241-2018


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY MURRAY, J.:                                FILED: MARCH 12, 2021

        Andrew Clair White (Appellant) appeals from the judgment of sentence

imposed after a jury found him guilty of two counts of fleeing or attempting

to elude an officer1 and the trial court found Appellant guilty of reckless driving

and obedience to traffic control devices.2,    3   After review, we affirm.

        The trial court summarized the facts and procedural history:

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. § 3733(a).

2   75 Pa.C.S.A. §§ 3736(a) and 3111(a).

3 Our Court has recognized that a criminal defendant who has been charged
with both a summary offense and a felony offense may be placed in the
unusual situation of having a trial before two separate fact-finders – a jury on
the felony charge and a trial judge on the summary charge. See e.g.
Commonwealth v. Barger, 956 A.2d 458, 459 (Pa. Super. 2008). Here, the
Commonwealth charged Appellant with both summary and felony offenses,
which were tried before two different fact-finders.
J-S03023-21



     The instant case arises out of an attempted traffic stop and
     subsequent police chase of a Silverado truck on February 25, 2017
     in Derry Township, Westmoreland County. Following termination
     of the pursuit, [Appellant] was identified as the registered owner
     of said vehicle and believed to be the operator at the time of the
     police pursuit. During trial, Pennsylvania State Police Trooper
     Travis November testified relative to his involvement with this
     case. Trooper November testified that on February 25, 2017,
     while on patrol accompanied by Trooper Zachary Ochap, he
     observed a red Silverado truck in front of him commit multiple
     violations of the motor vehicle code.         Specifically, Trooper
     November indicated that he observed the vehicle follow too closely
     behind the preceding vehicle, travel through a stop sign without
     coming to a complete stop, and pass another vehicle over a double
     yellow line while traveling at a high rate of speed. Upon making
     these observations, Trooper November testified that he activated
     his lights and sirens and began to pursue the vehicle. After
     catching up with the vehicle, Trooper November indicated that the
     vehicle stopped at a stop sign, and he attempted to conduct a
     traffic stop.

     During the initial stop, Trooper November testified that he shined
     a spotlight inside the vehicle in the direction of the side-view
     mirror, and he was able to observe the operator. Specifically,
     Trooper November indicated that he observed a white male with
     a beard and a mustache who appeared “bigger.” However, he
     indicated that the operator did not put the vehicle in park, which
     appeared “a little bit suspicious,” and the vehicle took off once
     again. Trooper November stated that they followed the vehicle,
     which was traveling “all over the roadway” and called dispatch to
     report the license plate number.

     Due to Trooper November’s concern for other vehicular traffic on
     the roadway at that time, he asked his corporal permission to
     perform a pit maneuver, which is a maneuver used to make
     another vehicle spin out for the purpose of stopping a pursuit.
     Trooper November testified that he was advised not to conduct
     the maneuver out of concern for the safety of others, and he
     continued to follow the vehicle on back roads where he observed
     the vehicle begin to travel at unsafe speeds in excess of 80 to 90
     miles per hour while approaching State Route (“SR”) 22. Trooper
     November indicated that he continued to pursue the vehicle onto


                                    -2-
J-S03023-21


     SR 22 and traveled over one hundred miles per hour in an attempt
     to catch up with the vehicle.

     Despite Trooper November’s best efforts, he was unable to locate
     the vehicle at that time. Following the unsuccessful pursuit,
     dispatch relayed that the vehicle was registered to [Appellant],
     and after reviewing [Appellant’s] driver’s license photograph,
     Trooper November confirmed that he observed [Appellant]
     operating the vehicle during the pursuit. At this point, Trooper
     November testified that he and Trooper Ochap traveled to
     [Appellant’s] registered address in Saltsburg. After determining
     that the vehicle was not present at the residence and no one was
     home, Trooper November indicated that they backtracked down
     the roadway where they believed that the vehicle may have been
     traveling and eventually discovered the suspected vehicle
     abandoned, crashed into an embankment.

     Trooper Ochap, of the Pennsylvania State Police, also testified
     relative to his involvement with Appellant. Trooper Ochap testified
     that while on patrol with Trooper November on February 25, 2017,
     they encountered [Appellant’s] vehicle in the early morning hours
     in Derry Township and began to pursue the vehicle. Trooper
     Ochap indicated that while attempting to conduct a traffic stop, he
     observed a white male with facial hair put his hand up and lean
     back in an attempt to shield his face from the troopers. Further,
     Trooper Ochap explained that during the continued pursuit, he
     observed the operator of the vehicle in the side mirror while
     making a turn from 982 to Pittsburgh Street. After calling in the
     license plate number and being provided with the name of the
     registered owner as “Andrew White of Saltsburg,” Trooper Ochap
     indicated that he reviewed the image provided, and it resembled
     the operator that he observed earlier.

     Trooper Ochap confirmed that he and Trooper November located
     [Appellant’s] vehicle on Rushwood and Stevenson Road at 3:20
     a.m., and the vehicle sustained front end damage to the bumper
     and front driver’s side tire, which prevented the vehicle from
     moving. Subsequently, Trooper Ochap testified that the vehicle
     was towed and taken to Zeb’s Towing impound yard on the same
     day. Trooper Ochap denied receiving any information that the
     vehicle was reported stolen or that there was any unauthorized
     use of said vehicle. Trooper Ochap indicated that during the flight
     and pursuit of the vehicle, the pursuit posed dangers to himself
     and Trooper November.        Namely, Trooper Ochap expressed

                                    -3-
J-S03023-21


       concerns regarding the rate of speed (i.e. in excess of 80 to 100
       miles per hour), rocks on the roadway, deer on the roadway,
       sharp turns, etc. A dash cam video from Trooper November’s
       police cruiser was admitted at trial as Commonwealth’s Exhibit 8.
       [Appellant] elected not to testify at trial.

                                   PROCEDURAL HISTORY

       On October 12, 2017, a Criminal Complaint was filed against
       [Appellant] charging him with two counts of Fleeing or Attempting
       to Elude an Officer, in violation of 75 Pa.C.S.A. § 3733(a) and
       related summary offenses.         During trial, [Appellant] was
       represented by Attorney Michael Garofalo. On December 3, 2019,
       the jury returned a verdict of guilty of the two charges before
       them. Additionally, the [trial c]ourt found [Appellant] guilty of
       Counts Three and Four and not guilty of Counts Five and Six. [4]
       On March [2], 2019, [Appellant] was sentenced at Count One, to
       serve five (5) years probation and perform 100 hours of
       community service. Count Two merged with Count One for
       purposes of sentencing. At Count Three, [Appellant] was ordered
       to pay a $200.00 fine and costs and fees, and at Count Four,
       [Appellant] was ordered to pay a $150.00 fine and costs and fees.
       On the same day, Attorney Garofalo was permitted to withdraw
       as counsel, and Attorney Kenneth Noga was appointed to
       represent [Appellant] on appeal. On March 9, 2020, [Appellant],
       through newly retained counsel, filed a Post-Sentence Motion
       challenging the sufficiency of the evidence and the weight of the
       evidence. A hearing was scheduled before [the trial court] on June
       18, 2020, at which time the Court denied [Appellant’s] Post-
       Sentence Motion.

Trial Court Opinion, 9/9/20, at 1-4 (citations omitted).

       On July 2, 2020, Appellant filed a timely appeal, and on July 8, 2020,

the trial court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant filed his
____________________________________________


4The trial court found Appellant guilty of reckless driving at Count Three and
obedience to traffic control devices at Count Four. The trial court found
Appellant not guilty of passing on the left in an unsafe manner, 75 Pa.C.S.A.
§ 3305, at Count Five, and following too closely, 75 Pa.C.S.A. § 3310(a), at
Count Six.

                                           -4-
J-S03023-21



Rule 1925(b) statement on July 10, 2020, in which he raised the following

issues:

     1. The Court erred in determining the jury’s verdicts in this matter
        were supported by sufficient evidence.

     2. The Court erred in determining the jury’s verdicts in this matter
        were not against the weight of the evidence.

Pa.R.A.P. 1925(b) Statement, 7/10/20, at ¶1-2.

     In his first issue, Appellant challenges the sufficiency of the evidence.

Our scope and standard of review is well-settled:

     [O]ur standard of review of sufficiency claims requires that we
     evaluate the record in the light most favorable to the verdict
     winner giving the prosecution the benefit of all reasonable
     inferences to be drawn from the evidence. Evidence will be
     deemed sufficient to support the verdict when it establishes each
     material element of the crime charged and the commission thereof
     by the accused, beyond a reasonable doubt. Nevertheless, the
     Commonwealth need not establish guilt to a mathematical
     certainty. [T]he facts and circumstances established by the
     Commonwealth need not be absolutely incompatible with the
     defendant’s innocence. Any doubt about the defendant’s guilt is
     to be resolved by the fact finder unless the evidence is so weak
     and inconclusive that, as a matter of law, no probability of fact
     can be drawn from the combined circumstances.

Commonwealth v. Franklin, 69 A.3d 719, 722 (Pa. Super. 2013) (citations

and quotation marks omitted).

     “[T]o preserve their claims for appellate review, appellants must comply

whenever the trial court orders them to file a Statement of [Errors]

Complained of on Appeal pursuant to [Rule] 1925. [As a general rule, a]ny

issues not raised in a [Rule] 1925(b) statement will be deemed waived.”



                                    -5-
J-S03023-21


Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005) (quoting

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998)). “If [an appellant]

wants to preserve a claim that the evidence was insufficient, then the [Rule]

1925(b) statement needs to specify the element or elements upon which the

evidence was insufficient.” Commonwealth v. Manley, 985 A.2d 256, 262

(Pa. Super. 2009); see also Commonwealth v. Williams, 959 A.2d 1252,

1257-58 (Pa. Super. 2008) (finding waiver of sufficiency of evidence claim

where the appellant failed to specify in Rule 1925(b) statement the elements

of particular crime not proven by the Commonwealth).

       Here, Appellant failed to specify in his Rule 1925(b) statement, which

element or elements of the crimes were not proven by the Commonwealth.5

Consequently, Appellant waived his challenge to the sufficiency of the

evidence. Manley, 985 A.2d at 262; Williams, 959 A.2d at 1258.

       In his second issue, Appellant claims the verdicts were against the

weight of the evidence. Appellant’s Brief at 8-12. Appellant essentially argues




____________________________________________


5 In his brief, Appellant asserts, “With respect to the six (6) charges at trial,
each requires the Commonwealth prove the Appellant was in fact operating
the suspect motor vehicle during the alleged incidents.” Appellant’s Brief at
13. Appellant contends the Commonwealth failed to prove this element of
each crime because the trooper’s identification of him as the operator of the
motor vehicle “is wanting.” Id. at 14. However, Appellant never presented
this challenge to the trial court, i.e., the trial court was left to guess which
element was allegedly not supported with sufficient evidence.


                                           -6-
J-S03023-21


that the jury should have credited his testimony rather than the testimony of

the Commonwealth’s witnesses. Id. Specifically, Appellant argues:

      Despite the Troopers lack of ability to make a clear identification,
      they did not hesitate to confirm the Appellant was the driver when
      shown a picture of the vehicle’s owner, the Appellant. This
      identification was made with only the view of the driver’s reflection
      and the momentary – but obstructed – view while beside the
      suspect vehicle. Indeed, this identification was made only after
      being shown a picture of the Appellant, a person Trooper Ochap
      was previously familiar with, but he was unable to make that
      identification while in pursuit.

Appellant’s Brief at 10.

      We have explained:

      When considering challenges to the weight of the evidence, we
      apply the following precepts. “The weight of the evidence is
      exclusively for the finder of fact, who is free to believe all, none
      or some of the evidence and to determine the credibility of the
      witnesses.” Commonwealth v. Talbert, 129 A.3d 536, 545 (Pa.
      Super. 2015), appeal denied, 635 Pa. 773, 138 A.3d 4 (2016)
      (quotation marks and citation omitted). Resolving contradictory
      testimony and questions of credibility are matters for the finder of
      fact. Commonwealth v. Hopkins, 747 A.2d 910, 917 (Pa. Super.
      2000). It is well-settled that we cannot substitute our judgment
      for that of the trier of fact. Talbert, supra, at 546.

      Moreover, “Appellate review of a weight claim is a review of the
      exercise of discretion, not the underlying question of whether the
      verdict is against the weight of the evidence.” Id. at 545–46.
      “Because the trial judge has had the opportunity to hear and see
      the evidence presented, an appellate court will give the gravest
      consideration to the findings and reasons advanced by the trial
      judge when reviewing a trial court's determination that the verdict
      is [or is not] against the weight of the evidence.” Id. at 546.
      “One of the least assailable reasons for granting or denying a new
      trial is the lower court’s conviction that the verdict was or was not
      against the weight of the evidence and that a new trial should be
      granted in the interest of justice.” Id.




                                      -7-
J-S03023-21


      Furthermore, “in order for a defendant to prevail on a challenge
      to the weight of the evidence, the evidence must be so tenuous,
      vague and uncertain that the verdict shocks the conscience of the
      court.” Id. (quotation marks and citation omitted).

      “[A] true weight of the evidence challenge concedes that sufficient
      evidence exists to sustain the verdict but questions which
      evidence is to be believed.” Commonwealth v. Thompson, 106
A.3d 742, 758 (Pa. Super. 2014). For that reason, the trial court
      need not view the evidence in the light most favorable to the
      verdict winner, and may instead use its discretion in concluding
      whether the verdict was against the weight of the evidence.
      Commonwealth v. Widmer, 560 Pa. 308, 744 A.2d 745, 751
      n.3 (2000).

Commonwealth v. Miller, 172 A.3d 632, 642-43 (Pa. Super. 2017).

      The Commonwealth argues that Appellant waived his challenge to the

weight of the evidence because he does not apply the appropriate standard of

review. Commonwealth Brief at 4. The Commonwealth notes that rather than

arguing that the trial court abused its discretion, Appellant essentially seeks

to have this court apply a de novo standard of review and reweigh the

evidence presented at trial. Id. The Commonwealth contends that because

Appellant’s argument is not sufficiently developed, it is waived. Id. While we

do not disagree, we decline to find Appellant’s argument waived on this basis,

and address the merits of Appellant’s weight claim.

      The trial court explained:

      In the present case, this [c]ourt finds that all of the evidence that
      the jurors had available to them was in support of the verdict
      rendered. Through the duration of the trial, the jurors considered
      the evidence presented by the Commonwealth, namely the
      testimony of Trooper November, who testified that he observed
      the operator of the truck commit multiple violations of the motor
      vehicle code and he activated his police cruiser’s lights and sirens

                                      -8-
J-S03023-21


      in order to conduct a traffic stop, evidence that [Appellant] was
      the registered owner of the truck; testimony from the troopers
      that they observed the operator of the vehicle during their pursuit
      and their observations subsequently matched the driver’s license
      image of [Appellant] when they were later provided said image
      through dispatch; the testimony of Trooper Ochap, who testified
      that the operator of the vehicle attempted to conceal his
      appearance by placing his hand up and leaning back in his seat;
      the reckless manner and rate of speed in which the vehicle was
      traveling; the troopers’ testimony evidencing that when they
      traveled to [Appellant’s] residence immediately after ending the
      pursuit, neither [Appellant] nor his truck were present; the
      ultimate discovery and location of the vehicle; the time in which
      said vehicle was discovered; and the dashcam video evidence.

      Based upon this [c]ourt’s review of the entire record, this [c]ourt
      does not find that the jury’s verdict is inconsistent or so contrary
      to the evidence as to shock this [c]ourt’s sense of justice. The
      jury was certainly capable of determining whether to believe all,
      part, or none of the evidence with respect to whether the
      Commonwealth met its burden at each count and to determine
      the credibility of each witness.

Trial Court Opinion, 9/9/20, at 8.

      Upon review of the record, we agree with the trial court.         Trooper

November testified that after he initiated the traffic stop, he “shined [ ] one

of [his] spotlights, which is hand operated, inside the vehicle, onto the vehicle

in front of [him] at the side-view mirror. At which time [he] could see the

operator in the mirror, which is very, a lot more clear than [the dashcam]

video is going to show to the naked eye . . .” N.T., 12/3/19, at 105. Trooper

November described the occupant of the vehicle as “a white male with a beard

and mustache. I would say bigger, not super heavier set, but not thin build

either.” Id. at 106.




                                      -9-
J-S03023-21


      Likewise, Trooper Ochap testified that despite Appellant’s attempt to

hide his face, Trooper Ochap observed a “white male” with “facial hair”; he

also stated he had “seen a side mirror of the operator of the vehicle.” N.T.,

12/3/19, at 142. Trooper Ochap immediately confirmed that Appellant was

the driver of the vehicle after being shown his image through dispatch. Id.

at 144.   Trooper Ochap’s identification was further supported by Trooper

Ochap’s testimony that he was familiar with Appellant and had met him

before. Id. Finally, Trooper Ochap stated with certainty during his in-court

identification of Appellant that Appellant was the driver of the Silverado truck.
Id.

      In sum, Appellant essentially asks us to reassess the credibility of the

troopers and reweigh the testimony and evidence presented at trial; however,

it is not our role as an appellate court to do so. Our review of the record

shows that the evidence is not tenuous, vague or uncertain, and the verdicts

were not so contrary to the evidence as to shock the court’s conscience.

Therefore, we find no abuse of discretion in the trial court’s denial of

Appellant’s challenge to the weight of the evidence.

      Judgment of sentence affirmed.

      Judge Dubow joins the memorandum.

      Judge Strassburger did not participate.




                                     - 10 -
J-S03023-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/2021




                          - 11 -